    Case: 1:19-cv-00145-DAP Doc #: 354 Filed: 06/03/19 1 of 2. PageID #: 10302




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,                     )     Case No. 1:19-cv-145
                                                   )
         Plaintiff,                                )     JUDGE DAN AARON POLSTER
                                                   )
         v.                                        )     MAGISTRATE JUDGE
                                                   )     THOMAS M. PARKER
 SOUTH UNIVERSITY                                  )
 OF OHIO, LLC, et al.                              )
                                                   )     ORDER
         Defendants.                               )




       On May 15, 2019, Receiver Mark Dottore (“the receiver”) filed a motion to approve

second settlement agreement. ECF Doc. 331. The response/objection filed by Save the Art

Institute of Las Vegas Limited (ECF Doc. 346) is not well taken and is overruled. Because the

receiver intends to terminate its license with Adobe, the limited objection filed by

Journeyed.com, Inc. (ECF Doc. 347) is moot. No other objections were filed in response to the

receiver’s motion to approve second settlement agreement. Moreover, the court finds the Second

Settlement Agreement to have been negotiated at arms-length by parties represented by

experienced legal counsel who have taken into consideration the legal rights, responsibilities and

best interests of their clients and/or the entities for whom they are responsible.

       Upon due consideration of the second settlement agreement and related filings, the court

hereby GRANTS the receiver’s motion to approve second settlement agreement. ECF Doc. 331.

       IT IS SO ORDERED.
   Case: 1:19-cv-00145-DAP Doc #: 354 Filed: 06/03/19 2 of 2. PageID #: 10303




                                           s/Dan Aaron Polster
Dated: June 3, 2019



                                           Thomas M Parker
                                           United States Magistrate Judge




                                       2
